—Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered May 29, 1992, which, after two non-jury trials, granted the parties a divorce, awarded custody of the parties’ two children to the plaintiff, fixed visitation rights and child support obligations, and awarded plaintiff $12,000 in attorney fees, with related relief, and order, same court and Justice, entered August 5, 1992, which, after defendant’s *446default, denied his motion to vacate the default with leave to renew upon a showing that he is current with respect to his financial obligations to plaintiff, and granted plaintiffs cross motion for counsel fees in the amount sought unless defendant satisfies his outstanding obligations to plaintiff, unanimously affirmed, without costs.
The defendant’s challenges to the trial court’s findings of fact and exercise of discretion are without merit. Defendant disputes the inferences drawn from the evidence by the trial court and seeks, instead, to have this Court substitute the inferences that defendant wishes. That argument, however, affords no reason to disturb the trial court’s exercise of its wide discretion (see, Kamen v Kamen, 163 AD2d 58).
We have considered the defendant’s remaining arguments, and find them to be without merit. Concur—Murphy, P. J., Carro, Wallach, Kassal and Nardelli, JJ.